TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-11-00835-CR



                                  Freddy D. Paul, Appellant

                                               v.

                                The State of Texas, Appellee


           FROM THE COUNTY COURT AT LAW NO. 6 OF TRAVIS COUNTY
      NO. C-1-CR-10-211777, HONORABLE BRANDY MUELLER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant has filed a motion stating that he no longer wishes to pursue his appeal.

We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.2.



                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Henson and Goodwin

Dismissed on Appellant’s Motion

Filed: February 28, 2012

Do Not Publish